DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 contains the trademark/trade name Pancharatnam-Berry phase (PBP) microlenses.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe microlens and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 9, 12-14, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fattal et al. (Fattal, WO 2017/041079).
Re Claim 1: As shown in Figs. 2A-2C, Fattal discloses a display panel comprising:
an array of pixels 216 disposed in a first plane (xy plane), the pixels having a variable transmission of light [0034, 0051, 0052]; and
a backlight 202 optically coupled to the array of pixels for providing the light thereto, the backlight comprising:
a lightguide 208 for spreading the light along the first plane; and
an array of gratings 218 optically coupled to the lightguide for redirecting portions of the light in the lightguide 208 to propagate perpendicular to the first plane (in z direction) and through pixels 216 of the array of pixels;
wherein positions of gratings 218 of the array of gratings are coordinated with positions of pixels 216 of the array of pixels, to increase a portion of light propagated through the array of pixels.
Re Claim 3: The display panel of claim 1, wherein, as shown in Figs. 3 and 4, the lightguide 208 comprises gratings 218 configured for redirecting the light to propagate within the lightguide 208 in a plurality of directions parallel to the first plane [0035-0036].
Re Claim 4: The display panel of claim 1, wherein gratings of the array of gratings are configured for focusing the redirected light portions through the pixels as shown in Figs. 5A, 5B, 8A, 8B and 12.
Re Claim 7: The display panel of claim 1, wherein, as shown in Figs. 5A, 5A, 8A and 8B, the array of gratings comprises multi-diffraction order gratings configured to split the light portions into a plurality of diffraction orders, and to focus different diffraction orders of the plurality of diffraction orders through different pixels of the array of pixels, such that diffraction orders of different gratings of the array of gratings propagate through a same pixel of the array of pixels [0040-0042, 0048, 0049].
 Re Claim 9: The display panel of claim 1:
As shown in Fig. 2B, each grating 218 corresponds to each pixel 216. Accordingly, the pitch of the array of gratings is equal to the pitch of the array of pixels. 
Re Claim 12: The display panel of claim 1, wherein, as shown in Figs. 2A-2C (see also Fig. 12), the lightguide of the backlight 202 comprises:
a substrate 208;
an array of linear waveguides supported by the substrate 208 and running along pixels 216 of the array of pixels;
wherein the array of gratings 218 is optically coupled to the array of linear waveguides for out-coupling the light portions propagating in the linear waveguides to propagate through corresponding pixels 216 of the array of pixels.
It is noted that the substrate 208 can be arranged into 4 linear waveguides extending in x direction in Fig. 2C, wherein each linear waveguide comprises 6 gratings 218.
Re Claim 13: The display panel of claim 12, wherein gratings 218 of the array of gratings are formed in linear waveguides of the array of linear waveguides (Fig. 2C).
Re Claim 14: The display panel of claim 12, wherein, as shown in Figs. 5A and 5B, gratings of the array of gratings are chirped for at least partially focusing the light redirected by gratings of the array of gratings to propagate through corresponding pixels of the array of pixels [0040].
Re Claim 16: The display panel of claim 1, wherein, as shown in Figs. 5A and 5B (see also Figs. 3 and 4), the lightguide 208 of the backlight comprises a slab of transparent material for propagating the light 504 therein by a series of consecutive reflections from opposed surfaces of the slab, wherein the array of gratings 502 is supported by the slab [0030].
 Re Claim 19: As shown in Figs. 2A, 2B and 12, Fattal discloses a method for increasing a portion of light emitted by a backlight 202 and propagated through an array of pixels 216 of a display panel 204, the method comprising selecting a spatial distribution of light redirecting elements 218 of an array of light redirecting elements of the backlight to match a spatial distribution of pixels 216 in the array of pixels of the display panel 204, for redirecting the light to propagate through individual pixels 216 of the array of pixels.
Re Claim 20: The method of claim 19, further comprising selecting at least one of: a spectral composition of the light redirected by the light redirecting elements to match spectral transmission of color filter elements of pixels of the array of pixels; or a polarization of the light redirected by the light redirecting elements to match a transmission polarization of pixels of the array of pixels [0031].
Claims 1, 10, 12-14 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yankov et al. (Yankov, US 2013/0100695).
Re Claim 1: As shown in Figs. 1, 2, 3A and 3B, Yankov discloses a display panel comprising:
an array of pixels disposed in a first plane xy, the pixels having a variable transmission of light [0052]; and
a backlight optically coupled to the array of pixels for providing the light thereto, the backlight comprising:
a lightguide 20 for spreading the light along the first plane; and
an array of gratings aR11, aG11, aB11 optically coupled to the lightguide for redirecting portions of the light in the lightguide to propagate perpendicular to the first plane (in z direction) and through pixels of the array of pixels (Fig. 4);
wherein positions of gratings of the array of gratings are coordinated with positions of pixels of the array of pixels, to increase a portion of light propagated through the array of pixels [0012-0016].
Re Claim 10: The display panel of claim 1:
As shown in Figs. 1 and 2, Yankov discloses that the array of pixels comprises a liquid crystal display (LCD) panel comprising an array of liquid crystal light valves (corresponding to R, G, B) [0012].
Re Claim 12: The display panel of claim 1, wherein the lightguide of the backlight comprises:
a substrate 22;
an array of linear waveguides R1, G1, B1 supported by the substrate 22 and running along pixels of the array of pixels [0012, 0016];
wherein the array of gratings aR11, aG11, aB11 is optically coupled to the array of linear waveguides for out-coupling the light portions propagating in the linear waveguides to propagate through corresponding pixels of the array of pixels (Figs. 3B and 4) [0012, 0016].
Re Claim 13: The display panel of claim 12, wherein gratings aR11, aG11, aB11 of the array of gratings are formed in linear waveguides R1, G1, B1 of the array of linear waveguides (Fig. 3B).
Re Claim 14: The display panel of claim 12, wherein, as shown in Figs. 7A and 7B, Yankov disclose that gratings of the array of gratings are chirped for at least partially focusing the light redirected by gratings of the array of gratings to propagate through corresponding pixels of the array of pixels [0093-0094].
Re Claim 18: As shown in Figs. 1, 2 and 3B, Yankov discloses a backlight for a display panel comprising an array of pixels RGB disposed in a first plane xy, the pixels having a variable transmission of light [0052], the backlight comprising:
a substrate 22;
an array of linear waveguides R1, G1, B1 … supported by the substrate 22 and running along pixels of the array of pixels; and
an array of gratings aR11, aG11, aB11 … optically coupled to the array of linear waveguides R1, G1, B1 for redirecting the light propagating in the array of linear waveguides to propagate perpendicular to the first plane and through pixels of the array of pixels;
wherein positions of gratings of the array of gratings are coordinated with positions of pixels of the array of pixels, to increase a portion of light propagated through the array of pixels [0012-0016].
Claims 1-5, 10, 11, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meng et al. (Meng’ 104, US 2020/0285104).
Re Claim 1: As shown in Fig. 1, Meng’ 104 discloses a display panel comprising:
an array of pixels a disposed in a first plane (surface perpendicular to vertical direction in Fig. 1), the pixels having a variable transmission of light; and
a backlight 14 optically coupled to the array of pixels a for providing the light thereto, the backlight comprising:
a lightguide 111 for spreading the light along the first plane; and
an array of gratings 112 optically coupled to the lightguide 111 for redirecting portions of the light in the lightguide 208 to propagate perpendicular to the first plane and through pixels a of the array of pixels;
wherein positions of gratings 112 of the array of gratings are coordinated with positions of pixels a of the array of pixels, to increase a portion of light propagated through the array of pixels [0043-0048].
Re Claim 3: The display panel of claim 1, wherein, as shown in Fig. 1, the lightguide 111 comprises gratings 112 configured for redirecting the light to propagate within the lightguide 111 in a plurality of directions parallel to the first plane [0045].
Re Claim 4: The display panel of claim 1, wherein gratings 112 of the array of gratings are configured for focusing the redirected light portions through the pixels a as shown in Fig. 1.
Re Claim 5: The display panel of claim 1, as shown in Figs. 1 and 2, further comprising an array of microlenses 114 and 116 (first lens and second lens) optically coupled to the array of pixels a opposite to the backlight 14 and configured to expand the redirected light portions propagated through the pixels a [0058-0064].
Re Claim 10: The display panel of claim 1:
As shown in Fig. 1, Meng discloses that the array of pixels a comprises a liquid crystal display (LCD) panel comprising an array of liquid crystal light valves a [0043].
Re Claim 11: The display panel of claim 10, wherein the LCD panel comprises a liquid crystal layer 13 between a pair of substrates 111 and 121, wherein one of the substrates, substrate 111, comprises the backlight 14 [0044, 0049].
Re Claim 16: The display panel of claim 1, wherein, as shown in Fig. 1, the lightguide 111 of the backlight comprises a slab of transparent material for propagating the light therein by a series of consecutive reflections from opposed surfaces of the slab, wherein the array of gratings 112 is supported by the slab [0048-0049].
Re Claim 19: As shown in Fig. 1, Meng’ 104 discloses a method for increasing a portion of light emitted by a backlight 14 and propagated through an array of pixels a of a display panel, the method comprising selecting a spatial distribution of light redirecting elements 111 of an array of light redirecting elements of the backlight to match a spatial distribution of pixels in the array of pixels of the display panel, for redirecting the light to propagate through individual pixels of the array of pixels [0047-0048].
Re Claim 20: The method of claim 19, further comprising selecting at least one of: a spectral composition of the light redirected by the light redirecting elements to match spectral transmission of color filter elements of pixels of the array of pixels; or a polarization of the light redirected by the light redirecting elements to match a transmission polarization of pixels of the array of pixels [0047-0048].
Claims 1, 3, 4, 8, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meng et al. (Meng’ 593, US 2021/0072593).
Re Claim 1: As shown in Fig. 1, Meng’ 593 discloses a display panel comprising:
an array of pixels 1031, 1032, 1033 disposed in a first plane, the pixels having a variable transmission of light [0065-0066]; and
a backlight optically coupled to the array of pixels a for providing the light thereto, the backlight comprising:
a lightguide 2 for spreading the light along the first plane; and
an array of gratings 6 optically coupled to the lightguide 2 for redirecting portions of the light in the lightguide 2 to propagate perpendicular to the first plane (in z direction) and through pixels of the array of pixels;
wherein positions of gratings 6 of the array of gratings are coordinated with positions of pixels a of the array of pixels, to increase a portion of light propagated through the array of pixels.
Re Claim 3: The display panel of claim 1, wherein, as shown in Fig. 1, the lightguide 111 comprises gratings 112 configured for redirecting the light to propagate within the lightguide 2 in a plurality of directions parallel to the first plane.
Re Claim 4: The display panel of claim 1, wherein gratings 6 of the array of gratings are configured for focusing the redirected light portions through the pixels 1031, 1032, 1033 as shown in Fig. 1.
Re Claim 8: The display panel of claim 1, wherein gratings 6 of the array of gratings have a diffraction efficiency variable by applying an external control signal (electric field) [0054, 0081-0086].
Re Claim 16: The display panel of claim 1, wherein, as shown in Figs. 1-3, the lightguide 2 of the backlight comprises a slab of transparent material for propagating the light therein by a series of consecutive reflections from opposed surfaces of the slab, wherein the array of gratings 6 is supported by the slab [0079, 0083].
Re Claim 17: The display panel of claim 16, wherein gratings 6 of the array of gratings are configured to diffract light of a first polarization and substantially not to diffract light of a second polarization orthogonal to the first polarization, the backlight further comprising an array of tunable polarization rotators 5 optically coupled to the slab 2 in an optical path between the slab 2 and the array of gratings 6;
wherein, as shown in Figs. 2 and 3, individual tunable polarization rotators 5 of the array of tunable polarization rotators are configured to tune polarization of the light portions between the first and second polarizations by applying an external control signal (electric filed), thereby controlling optical power of the light portions redirected by gratings 6 of the array of gratings to propagate through corresponding pixels 1031, 1032, 1033 of the array of pixels [0090-0096].
Re Claim 19: As shown in Fig. 1, Meng’ 593 discloses a method for increasing a portion of light emitted by a backlight and propagated through an array of pixels 1031, 1032, 1033 of a display panel, the method comprising selecting a spatial distribution of light redirecting elements 5, 6 of an array of light redirecting elements of the backlight to match a spatial distribution of pixels in the array of pixels of the display panel, for redirecting the light to propagate through individual pixels of the array of pixels [0043-0047].
Re Claim 20: The method of claim 19, further comprising selecting at least one of: a spectral composition of the light redirected by the light redirecting elements to match spectral transmission of color filter elements of pixels of the array of pixels; or a polarization of the light redirected by the light redirecting elements to match a transmission polarization of pixels of the array of pixels [0043-0047].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fattal et al. (Fattal, WO 2017/041079) in view of Shikii et al. (Shikii, US 8,416,363).
Re claim 2: The display panel of claim 1:
Fattal does not disclose that the lightguide comprises a first portion for expanding the light along a first direction parallel to the first plane, and a second portion for expanding the light along a second, different direction parallel to the first plane, wherein gratings of the array of gratings are optically coupled to the second portion of the lightguide.
As shown in Fig. 1, Shikii discloses a lightguide 101 comprises a first portion for expanding the light along a first direction (vertical direction) parallel to the first plane, and a second portion 3 for expanding the light along a second, different direction (horizontal direction) parallel to the first plane in order to suppress the light quantity loss and ensure uniformity of brightness (col. 2, lines 58-61).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a lightguide comprising a first portion for expanding the light along a first direction parallel to the first plane, and a second portion for expanding the light along a second, different direction parallel to the first plane in order to suppress the light quantity loss and ensure uniformity of brightness.
With the modification, it is obvious that gratings of the array of gratings are optically coupled to the second portion of the lightguide.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yankov et al. (Yankov, US 2013/0100695) in view of Meng et al. (Meng’ 104, US 2020/0285104).
Re Claim 15: The display panel of claim 12:
Yankok does not disclose an array of microlenses in an optical path between the array of gratings and the array of pixels, for at least partially focusing the light redirected by gratings of the array of gratings to propagate through corresponding pixels of the array of pixels.
As shown in Figs. 1 and 2, Meng’ 104 discloses an array of microlenses 114 and 116 in an optical path between the array of gratings 112 and the array of pixels a, for at least partially focusing the light redirected by gratings 112 of the array of gratings to propagate through corresponding pixels a of the array of pixels in order to ensure transparency and brightness while achieving beam condensing [0057-0064].
Thus, it would have been obvious to one having skill in the art at the time the invention was made to arrange an array of microlenses in an optical path between the array of gratings and the array of pixels, for at least partially focusing the light redirected by gratings of the array of gratings to propagate through corresponding pixels of the array of pixels in order to ensure transparency and brightness while achieving beam condensing [0057].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
October 19, 2022